September 24, 2013




                                  JUDGMENT

                  The Fourteenth Court of Appeals
  HERITAGE GULF COAST PROPERTIES, LTD. AND SUMER S. PINGLIA,
                  Appellants and Cross-Appellees

NO. 14-11-00976-CV
NO. 14-11-00980-CV                        V.

  SANDALWOOD APARTMENTS, INC., JAIKISHIN S. BHAGIA, NANIK S.
         BHAGIA, AND WOODBRIDGE PROPERTIES, LLC,
                  Appellees and Cross-Appellants
              ________________________________

       This cause, appeals from the judgment signed August 3, 2011, was heard on
the transcript of the record. We have inspected the record and find no error in the
judgment. We order the judgment of the court below AFFIRMED.

       We order that Heritage Gulf Coast Properties, Ltd. and Sumer S. Pinglia,
jointly and severally, pay one-half of the total costs incurred by all parties to these
appeals, and that Sandalwood Apartments, Inc., Jaikishin S. Bhagia, Nanik S.
Bhagia, and Woodbridge Properties, LLC, jointly and severally, pay one-half of
the total costs incurred by all parties to these appeals.

      We further order this decision certified below for observance.